—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 11, 2000, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly permitted defendant to represent himself. In response to defendant’s unequivocal expression of his desire to proceed pro se, the court thoroughly warned him of the dangers and disadvantages of self-representation, thereby ensuring that defendant made a voluntary and intelligent waiver of his right to counsel (see, People v Smith, 92 NY2d 516). Défendant’s lack of legal knowledge would not have been a proper basis upon which to deny him the right of self-representation (People v Davis, 49 NY2d 114, 120). We have considered and rejected defendant’s remaining arguments. Concur—Mazzarelli, J.P., Lerner, Rubin, Marlow and Gonzalez, JJ.